DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/23/2021.  Claims 1, 3-6, 8, 9, 12, 13, and 15-19 are pending.  Claims 1, 3, 8, 9, 16, and 19 have been amended.
The objection to the drawings is withdrawn in response to Applicant’s amendments.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
The rejections of claims 1-10, 12, 13, and 15-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
Claims 1-4, 7-10, 12, 13, and 15-19 were provisionally rejected for double patenting over claims 1-10, 12, 13, and 16-26 of co-pending U.S. Application No. 16/464,784.  Based on the amendments to both of these applications, this rejection is maintained/modified as explained below.
The provisional rejection of claim 19 for double patenting over claims 1-8, 10, 11, 13, and 16-20 of co-pending U.S. Application No. 16/464,953 is withdrawn in response to Applicant’s amendments.

The rejection of claims 1-7, 9, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al.  (GB 2257421) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments and upon further consideration, new/modified ground(s) of rejection are applied below.

Information Disclosure Statement
The IDS filed 6/23/2021 has been considered, but the following foreign patent documents have not been supplied (only an abstract was supplied): RU 2011109821, EP 1355561, and JP 200233097.  These references have not been considered and have been crossed out.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-6, 8, 9, 12, 13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, 12, 13, and 16-26 of copending Application No. 16/464,784 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor differences that would have been obvious to a PHOSITA (note teachings of references used below).  For instance, both the instant application and the conflicting application are directed to a dosing device with a container, outlet, metering mechanism, the metering mechanism being a cylindrical tube, a cylindrical tube comprising a cavity, a wheel, or a substantially cylindrical portion, and the metering mechanism being rotatable and linearly moveable between a first and second position.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 9, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 require the metering mechanism to be linearly movable and rotatable between the first position and the second position.  Claims 1 and 19 also require the metering mechanism to be in a form selected from the group consisting of a wheel, inter alia.  There is no apparent original support for the embodiment wherein the metering mechanism is in the form of a wheel to also have the claimed linear and rotatable movement.
Claim 1 requires the metering mechanism to be linearly movable and rotatable between the first position and the second position.  Claim 6, which depends from claim 1, also requires the metering mechanism to further have a resilient portion.  There is no apparent original support for the embodiment wherein the metering mechanism is in the form of a wheel to also have the claimed resilient portion as defined by claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711